Exhibit 10.2

 



ASSEMBLY BIOSCIENCES, INC.

2018 Stock Incentive Plan

NOTICE OF STOCK OPTION GRANT

 

 

Grant Number                     

[Name]                     

 

[Address]                

 

 

You have been granted an option to purchase Common Stock of Assembly
Biosciences, Inc. (the "Company"), as follows:

 

 



Date of Grant   [●]       Vesting Commencement Date   [●]       Exercise Price
per Share   $[●]       Total Number of Shares Granted   [●]       Total Exercise
Price   $[●]       Type of Option:              Incentive Stock Option    
           Nonstatutory Stock Option       Term/Expiration Date:   10 years    
  Vesting Schedule:   [●]  [1/4 to vest on the first anniversary of the vesting
commencement date; and thereafter 1/36 of remaining option shares to vest each
month thereafter for 36 months; in each case subject to your Continuous Services
through each vesting date and otherwise in accordance with the terms and
conditions of the Plan (as defined below) and the Stock Option Agreement
attached hereto. Shares to vest on any vesting date shall be rounded down to
nearest whole number. Monthly installments shall take into effect prior rounding
so that each monthly installment including the last installment is approximately
the same. On the fourth anniversary of the vesting commencement date, assuming
Continuous Service, the options shall be fully vested. Upon the termination of
your employment by the Company for any reason other than for Cause within 6
months following the occurrence of a Corporate Transaction, all unvested options
shall immediately vest.]       Termination Period:   Vested option may be
exercised for up to 90 days after termination of Continuous Service [, unless
otherwise provided in your employment agreement].  By your signature and the
signature of the Company's representative below, you and the Company agree that
this option is granted under and governed by the terms and conditions of the
Assembly Biosciences, Inc. 2018 Stock Incentive Plan (the “Plan”) and the Stock
Option Agreement, all of which are attached and made a part of this document.
Capitalized terms used in this Notice of Stock Option Grant and not otherwise
defined herein shall have the meaning assigned to such term in the Plan.



 

 

Dated:                                                     

 

 



OPTIONEE:   ASSEMBLY BIOSCIENCES, INC.                 By:     [Name]          
  Name:                   Title:    



 

 

 

ASSEMBLY BIOSCIENCES, INC.

 

STOCK OPTION AGREEMENT

 

 

1.       Grant of Option. Assembly Biosciences, Inc. (the "Company"), hereby
grants to the Optionee named in the Notice of Grant (the "Optionee") an option
(the "Option") to purchase a total number of shares of Common Stock (the
"Shares") set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the "Exercise Price") subject to the terms,
definitions and provisions of the Assembly Biosciences, Inc. 2018 Stock
Incentive Plan (the "Plan") adopted by the Company, which is incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Option.

 

If designated an Incentive Stock Option, this Option is intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Code, or any
successor provision.

 

2.       Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
provisions of Sections 10 and 11 of the Plan as follows:

 

(a)        Right to Exercise.

 

(i)        This Option may not be exercised for a fraction of a share.

 

(ii)       In no event may this Option be exercised after the date of expiration
of the term of this Option as set forth in the Notice of Grant.

 

(b)        Method of Exercise. This Option shall be exercisable by written
notice (in the form attached hereto as Exhibit A) which shall state the election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder's investment intent with respect to such shares of Common Stock as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by the Optionee and shall be delivered in person, by
certified mail or electronic transmission (with confirmation of receipt) to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price. This Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price.

 

Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act of 1933, as amended (the “Securities
Act”), or, if such shares of Common Stock are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations. No
Shares will be issued pursuant to the exercise of an Option unless such issuance
and such exercise shall comply with all relevant provisions of law and the
requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 



1 

 

 

3.       Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(i)       cash; or

 

(ii)       check; or

 

(iii)       surrender of other shares of Common Stock of the Company, or
attestation of ownership of such shares, as described in Section 7(b)(iv) of the
Plan; or

 

(iv)       “net exercise” as described in Section 7(b)(vi) of the Plan; or

 

(v)       a broker-assisted exercise as described in Section 7(b)(v) of the
Plan; or

 

(vi)       promissory note as described in Section 7(b)(iii) of the Plan to the
extent not prohibited by applicable law; or

 

(vii)       any combination of the foregoing methods of payment.

 

4.       Nontransferability of Option. This Option may not be transferred in any
manner other than as set forth in the Plan. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors transferees and
assigns of the Optionee as if such persons were the Optionee.

 

5.       Termination of Relationship. In the event of termination of Optionee's
employment or consulting relationship with the Company, Optionee may, to the
extent otherwise so entitled at the date of such termination (the "Termination
Date"), exercise this Option during the Termination Period set out in the Notice
of Grant. To the extent that Optionee was not entitled to exercise this Option
at the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.

 

6.       Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant and the Plan, and may be exercised during such term
only in accordance with the Plan and the terms of this Option.

 

7.       Disability of Optionee. Notwithstanding the provisions of Section 5
above, in the event of termination of Optionee's consulting or employment
relationship as a result of Optionee’s total and permanent disability (as
defined in Section 22(e)(3) of the Code or any successor provision), Optionee
may, but only within twelve (12) months from the date of termination of
employment or consulting relationship (but in no event later than the date of
expiration of the term of this Option as set forth in the Notice of Grant),
exercise this Option to the extent Optionee was entitled to exercise it at the
date of such termination. To the extent that Optionee was not entitled to
exercise the Option at the date of termination, or if Optionee does not exercise
such Option (which Optionee was entitled to exercise) within the time specified
herein, the Option shall terminate.

 



2 

 

 

8.       Death of Optionee. In the event of the death of Optionee during the
term of this Option and, with respect to a consultant, during such consultant’s
continuing consulting relationship with the Company or within 90 days of
termination of consultant's relationship with the Company and, with respect to
an employee, during such employee’s employment relationship with the Company or
within 90 days of termination of such employee's relationship with the Company,
the Option may be exercised at any time within twelve (12) months following the
date of termination (but in no event later than the date of expiration of the
term of this Option as set forth in the Notice of Grant), by Optionee's estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that Optionee was
entitled to at the date of death.

 

9.       Taxation Upon Exercise of Option. Pursuant to Section 9 of the Plan,
the Company may require the Optionee to pay to the Company amounts necessary to
satisfy any applicable Company withholding obligations. The Optionee shall
satisfy Optionee’s tax withholding obligation arising upon the exercise of this
Option by one or some combination of the following methods: (i) by cash payment,
or (ii) out of Optionee's current compensation, or (iii) if permitted by the
Board or Committee, in its discretion, by surrendering to the Company
already-owned Shares or by directing the Company to withhold shares otherwise to
be transferred to the Optionee, in each case in accordance with Section 9(b) of
the Plan. For this purpose, the fair market value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined (the "Tax Date").

 

If the Optionee is subject to Section 16 of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (an "Insider"), any surrender of previously
owned Shares to satisfy tax withholding obligations arising upon exercise of
this Option must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act ("Rule 16b-3") and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 

All elections by an Optionee to have Shares withheld to satisfy tax-withholding
obligations shall be made in writing in a form acceptable to the Committee and
shall be subject to the following restrictions:

 

(1)the election must be made on or prior to the applicable Tax Date;

 

(2)once made, the election shall be irrevocable as to the particular Shares of
the Option as to which the election is made;

 

(3)all elections shall be subject to the consent or disapproval of the Board or
Committee;

 

(4)if the Optionee is an Insider, the election must comply with the applicable
provisions of Rule 16b-3 and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 



3 

 

 

10.       Tax Consequences. Set forth below is a brief summary as of the date of
this Option of some of the federal tax consequences of exercise of this Option
and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)       Exercise of ISO. If this Option qualifies as an ISO, there will be no
regular federal income tax liability (or state income tax liability in most
states) upon the exercise of the Option, although the excess, if any, of the
fair market value of the Shares on the date of exercise over the Exercise Price
will be treated as an item of adjustment to the alternative minimum tax for
federal tax purposes in the year of exercise and may subject the Optionee to the
alternative minimum tax.

 

(b)       Exercise of Nonstatutory Stock Option. If this Option does not qualify
as an ISO, there may be a regular federal income tax liability and a state
income tax liability upon the exercise of the Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price and the Company will qualify for a
deduction in the same amount, subject to the requirement that the compensation
be reasonable. If Optionee is an employee, the Company will be required to
withhold from Optionee's compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

 

(c)        Disposition of Shares. In the case of an NSO, if Shares are held for
at least one year, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal income tax purposes. In the case
of an ISO, if Shares transferred pursuant to the Option are held for at least
one year after exercise and are disposed of at least two years after the Date of
Grant, any gain realized on disposition of the Shares will also be treated as
long-term capital gain for federal income tax purposes. If Shares purchased
under an ISO are disposed of within one-year after exercise or within two years
after the Date of Grant, any gain realized on such disposition will be treated
as compensation income (taxable at ordinary income rates) in an amount equal to
the excess of the lesser of (1) the fair market value of the Shares on the date
of exercise, or (2) the sale price of the Shares over the Exercise Price paid
for those shares. The Company will also be allowed a deduction equal to any such
amount recognized, subject to the requirement that the compensation be
reasonable.

 

(d)        Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee from the early disposition by payment in cash or out
of the current earnings paid to the Optionee.

 

11.       Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors,
transferees and assigns.

 



4 

 

 

12.       Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Company's Board of Directors or the Committee that administers the Plan, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

13.       Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

14.       Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon receipt or three (3) days
after deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to in the case of the Company at its corporate headquarters
and in the case of Optionee at the last address Optionee provided to the
Company. Notwithstanding the foregoing, the Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
option by electronic means or to request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

15.       Option Not a Service Contract.

 

(a)       Your Continuous Service with the Company or a Related Entity is not
for any specified term and may be terminated by you or by the Company or a
Related Entity at any time, for any reason, with or without cause and with or
without notice. Nothing in this Agreement (including, but not limited to, the
vesting of your Option pursuant to the schedule set forth in the Notice of Stock
Option Grant or the issuance of the shares upon exercise of your option), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Agreement or the Plan shall: (i) confer upon you any right to continue
in the employ of, or affiliation with, the Company or a Related Entity; (ii)
constitute any promise or commitment by the Company or a Related Entity
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.

 

(b) By accepting this Option, you acknowledge and agree that the right to
continue vesting in the Option pursuant to the schedule set forth in Notice of
Stock Option Grant is earned only by continuing as an employee, director or
consultant at the will of the Company (not through the act of being hired, being
granted this option or any other award or benefit) and that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Related Entity at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Related Entity status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the option. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without Cause and with or
without notice.

 



5 

 

 

16.       Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

17.       2018 Stock Incentive Plan. This Option shall be subject to and
governed by the terms and conditions of the Plan in all respects, and to the
extent of any inconsistency between this Option and the terms of the Plan, the
terms of the Plan will control. Optionee acknowledges receipt of a copy of the
Plan and represents that he is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all of the terms and provisions
thereof. Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Option. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or Committee upon any questions arising under the
Plan or this Option.

 

18.       Other Documents. You acknowledge receipt of the Company’s insider
trading policy and agree to comply with its terms.

 

 

 

6 

 

EXHIBIT A

 

ASSEMBLY BIOSCIENCES, INC.

 

EXERCISE NOTICE

 

 

Assembly Biosciences, Inc.

___________________________

___________________________

Attention: Secretary

 

1.       Exercise of Option. Effective as of today, the undersigned ("Optionee")
hereby elects to exercise Optionee's option to purchase _____________ shares of
the Common Stock (the "Shares") of Assembly Biosciences, Inc. (the "Company")
under and pursuant to the Company's 2018 Stock Incentive Plan, as amended (the
"Plan") and the Notice of Stock Option Grant dated __________, 20___ with its
attached Stock Option Agreement (the "Option Agreement"). The purchase price for
the Shares shall be $__________ as required by the Option Agreement. Optionee
herewith delivers to the Company the full Exercise Price for the Shares.

 

2.       Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions. Optionee represents that
Optionee is purchasing the Shares for Optionee's own account for investment and
not with a view to, or for sale in connection with, a distribution of any of
such Shares.

 

3.       Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the optioned Shares, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised.

 

4.       Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee's purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

5.       Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan and the Option Agreement and any
Investment Representation statement executed and delivered to Company by
Optionee shall constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and Optionee
with respect to the subject matter hereof, and is governed by Delaware law
except for that body of law pertaining to conflict of laws.

 



 

 

 



Submitted by:   Accepted by:               OPTIONEE:   Assembly Biosciences,
Inc.                   By:                       Name:                      
Title:                 Address:     Address:                    



 

 

 



 

